674 So. 2d 782 (1996)
AIR LINE PILOTS ASSOCIATION, Appellant,
v.
Dain A. SCHNEEMILCH, et al., Appellees,
AIR LINE PILOTS ASSOCIATION, Appellant,
v.
William J. SABLESAK, et al., Appellees,
Nos. 95-2345, 95-2347.
District Court of Appeal of Florida, Third District.
April 24, 1996.
Rehearing Denied June 19, 1996.
*783 Stearns Weaver Miller Weissler Alhadeff & Sitterson and Robert T. Kofman and Annette Torres, Miami, for appellant.
Coleman, Coxson, Penello, Fogleman & Cowen and Dannie B. Fogleman; Anania, Bandklayder & Blackwell and Donald A. Blackwell and Richard O'Brien, Miami for appellees.
Before SCHWARTZ, C.J., and BARKDULL and GREEN, JJ.
GREEN, Judge.
We reverse the orders of dismissal entered in these companion cases due to appellant's failure to have record activity for a period of one year where the respective records reflect that there were several pending dispositive motions[1] which had all been previously argued and the trial court had either taken the matters under advisement or effectively stayed entry of its ruling thereon at appellees' request to permit additional discovery.[2] Appellant's failure to proceed in these cases in reliance upon anticipated rulings by the court on these motions was sufficient demonstration of good cause, we think, to preclude the dismissal of these actions. See American Eastern Corp. v. Henry Blanton, Inc., 382 So. 2d 863 (Fla. 2d DCA 1980).
Reversed.
NOTES
[1]  Namely, motions for summary judgment, for judgment on the pleadings, and to dismiss.
[2]  Appellant's sworn testimony that such discovery was ultimately completed by appellees was uncontradicted below.